DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: carbon dioxide capturer, first washer, cleaning liquid mist capturer, receiver, washing-capturing space in claim 1 (and any other claims that comprise these limitations); a second washer in claim 5; and rectifier in claim 10..

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
spray” (emphasis added). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “spray” in claim 1 is used by the claim to mean “sprayer,” while the accepted meaning is “liquid that is blown or driven through the air in the form of tiny drops.” The term is indefinite because the specification does not clearly redefine the term.

In regard to claim 4, the limitation “more sparsely” in the 5th line is unclear as to what is meant since the definition of sparsely means “in a thinly dispersed manner; in small numbers,” then it is unclear if the limitation is to mean less material, less density, greater porosity, covers less area, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2018/0001253 to Kaseda et al. (hereinafter Kaseda).
In regard to claim 1, Kaseda teaches a carbon dioxide capture system in Fig. 1 comprising: 
a carbon dioxide capturer (absorption unit 21) configured to cause a carbon dioxide contained in a combustion exhaust gas to be absorbed into an absorbing liquid containing an amine (carbon dioxide, combustion exhaust gas, absorbing liquid containing an amine are considered material worked upon by the system and do not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115; The absorption unit 21 is configured to cause carbon dioxide contained in a plant exhaust gas 2 to be absorbed by an absorbing liquid, and to discharge the plant exhaust gas 2 as an absorption-unit exhaust gas 3) [0019], [0020]; 
a first washer (first absorption-tower cleaning unit 60) configured to wash the combustion exhaust gas from the carbon dioxide capturer with a mist of a first cleaning liquid sprayed by a spray (liquid diffuser 62) to capture the amine contained in the 
a cleaning liquid mist capturer (second demister 92) configured to capture the mist of the first cleaning liquid contained in the combustion exhaust gas from the first washer (A second demister 92, which is configured to capture mist of the absorbing liquid entrained with the absorption-unit exhaust gas 3 and mist of the first absorption-tower cleaning liquid 11, is disposed between the first liquid diffuser 62 and the second cleaning-liquid storage unit 73) [0043], 
wherein the first washer has a receiver (a first cleaning-liquid storage unit 63) arranged below the spray (“spray” 62 is above 63) and configured to receive the mist of the first cleaning liquid (The first cleaning-liquid storage unit 63 is configured to store the first absorption-tower cleaning liquid 11 flowing down from the first capturing unit 61), and a washing-capturing space (the space between 62 and 63) arranged between the spray and the receiver, in the washing-capturing space the mist of the first cleaning liquid comes into gas-liquid contact with the combustion exhaust gas while freely dropping (The first capturing unit 61 is configured to bring the first absorption-tower cleaning liquid 11 and the absorption-unit exhaust gas 3 into gas-liquid contact with each other, so as to 

In regard to claim 2, Kaseda teaches in Fig. 1 the carbon dioxide capture system according to claim 1, further comprising: a washer exit demister (third demister 93) configured to trap the amine contained in the combustion exhaust gas from the cleaning liquid mist capturer (third demister 93, which is configured to capture mist of absorbing liquid entrained with the absorption-unit exhaust gas 3) [0043].

In regard to claim 3, Kaseda teaches in Fig. 1 the carbon dioxide capture system according to claim 2, wherein a vertical length of the cleaning liquid mist capturer is shorter than a vertical length of the carbon dioxide capturer (as shown in Fig. 1, the vertical length of 92 is shorter than the vertical length of 21).

In regard to claim 5, Kaseda teaches in Fig. 1 the carbon dioxide capture system according to claim 1, further comprising: a second washer (second absorption-tower cleaning unit 70) configured to wash the combustion exhaust gas from the cleaning liquid mist capturer with a second cleaning liquid diffused and dropped by a cleaning liquid diffuser (second liquid diffuser 72) to capture the amine contained in the combustion exhaust gas [0039].



In regard to claim 7, Kaseda teaches in Fig. 1 the carbon dioxide capture system according to claim 5, wherein a flow rate per unit area and unit time of the first cleaning liquid sprayed from the spray is larger than a flow rate per unit area and unit time of the second cleaning liquid diffused from the cleaning liquid diffuser (the flow rates are considered to be intended use of the system and since the two cleaning liquids have separate pumps, pipelines, and spray heads, then the system is capable of performing the intended use).

In regard to claim 10, Kaseda teaches in Fig. 1 the carbon dioxide capture system according to claim 1, further comprising: an absorption column (absorption tower 20) housing the carbon dioxide capturer 21 [0019]; and a washing column (first absorption-tower cleaning unit 60) housing the first washer 61 and the cleaning liquid mist capturer 92, wherein in the washing column, a rectifier (first demister 91) rectifying a flow of the 

In regard to claim 11, Kaseda teaches in Fig. 1 a carbon method of operating a carbon dioxide capture system, comprising: 
causing a carbon dioxide contained in a combustion exhaust gas to be absorbed into an absorbing liquid containing an amine in a carbon dioxide capturer (The absorption unit 21 is configured to cause carbon dioxide contained in a plant exhaust gas 2 to be absorbed by an absorbing liquid, and to discharge the plant exhaust gas 2 as an absorption-unit exhaust gas 3) [0019], [0020]; 
washing the combustion exhaust gas from the carbon dioxide capturer with a mist of a first cleaning liquid sprayed by a spray in a first washer to capture the amine contained in the combustion exhaust gas (The first absorption-tower cleaning unit 60 includes a first capturing unit 61 disposed above the liquid diffuser 22, a first liquid diffuser 62 disposed above the first capturing unit 61, and a first cleaning-liquid storage unit 63 disposed below the first capturing unit 61. The first capturing unit 61 is configured to bring the first absorption-tower cleaning liquid 11 and the absorption-unit exhaust gas 3 into gas-liquid contact with each other, so as to capture the absorbing liquid component entrained with the absorption-unit exhaust gas 3) [0034]; and 
capturing the mist of the first cleaning liquid contained in the combustion exhaust gas from the first washer (A second demister 92, which is configured to capture mist of the absorbing liquid entrained with the absorption-unit exhaust gas 3 and mist of the first 
wherein the first washer has a receiver arranged below the spray and configured to receive the mist of the first cleaning liquid, and a washing-capturing space arranged between the spray and the receiver, in the washing-capturing space the mist of the first cleaning liquid comes into gas-liquid contact with the combustion exhaust gas while freely dropping (The first cleaning-liquid storage unit 63 is configured to store the first absorption-tower cleaning liquid 11 flowing down from the first capturing unit 61), and a washing-capturing space (the space between 62 and 63) arranged between the spray and the receiver, in the washing-capturing space the mist of the first cleaning liquid comes into gas-liquid contact with the combustion exhaust gas while freely dropping (The first capturing unit 61 is configured to bring the first absorption-tower cleaning liquid 11 and the absorption-unit exhaust gas 3 into gas-liquid contact with each other, so as to capture the absorbing liquid component entrained with the absorption-unit exhaust gas 3) [0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaseda, as discussed above in regard to claim 2, in view of US Publication No. 20190091625 to Luo et al. (hereinafter Luo).
In regard to claim 4, Kaseda teaches in Fig. 1 the carbon dioxide capture system according to claim 2, wherein the cleaning liquid mist capturer 92 includes a mist capture demister (second demister) 92 [0043], but does not disclose the mist capture demister is formed more sparsely than the washer exit demister.
Luo teaches it is known to provide demisters that are formed more sparsely than another demister (The demisters may be selected from corrugated plates, fillers, baffle plates, ridges, screens or a combination thereof [0116]).  The Examiner interprets “more sparsely formed” as having more space for fluid to travel through.  Therefore, selecting one demister that is more sparsely formed for the mist capture demister, would have no more than ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaseda, as discussed above in regard to claim 5, in view of US Publication No. 2012/0263627 to Fujita et al. (hereinafter Fujita).
In regard to claim 8, Kaseda teaches in Fig. 1 the carbon dioxide capture system according to claim 5, but does not disclose a bypass line configured to mix a part of the second cleaning liquid into the first cleaning liquid.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Kaseda a bypass line configured to mix a part of the second cleaning liquid into the first cleaning liquid as taught by Fujita in order to control the concentration of amine in the cleaning liquid.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaseda, as discussed above in regard to claim 1, in view of US Publication No. 2020/0129918 to Tikhonov et al. (hereinafter Tikhonov).
to capture the absorbing liquid component entrained with the absorption-unit exhaust gas 3 [0033].
Tikhonov teaches it is known to increase the diameter of a column at the top in order to reduce the linear speed of the fluid flowing through it from the smaller diameter section.  This allows for the possibility of sorbent spray escaping from the upper part of the column into the atmosphere is eliminated [0005].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Kaseda to the carbon dioxide capturer and the first washer are each formed in a cylindrical shape, and a diameter of the first washer is larger than a diameter of the carbon dioxide capturer since Tikhonov teaches increasing the diameter of a column at the top reduces the linear speed of the fluid flowing through it from the smaller diameter section.  This allows for the possibility of sorbent spray escaping from the upper part of the column into the atmosphere to be eliminated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.